DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                               JOSHUA SARGEANT,
                                   Petitioner,

                                           v.

                               STATE OF FLORIDA,
                                  Respondent.

                                   No. 4D17-3753

                                   [April 4, 2018]

   Petition for writ of prohibition to the Seventeenth Judicial Circuit,
Broward County; Edward Harold Merrigan, Judge; L.T. Case No. 17-
10817CF10A.

  Howard Finkelstein, Public Defender, and Sarah Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

    Joshua Sargeant challenges his prosecution in Broward adult circuit
court for burglary of an unoccupied conveyance, a third-degree felony
allegedly committed when he was fourteen years old. His case was
transferred to adult court based on an unrelated and pending prosecution
as an adult in St. Lucie County, which is in a different judicial circuit. He
contends that, under section 985.557(3)(b), Florida Statutes (2017),
transfer to adult court is authorized only if adult charges are pending in
the same circuit. We reject this argument and deny prohibition. 1

1 Sargeant filed this case as a petition for writ of certiorari following a circuit court
order denying his motion to dismiss. We elected to treat this case as a petition
for writ of prohibition under Florida Rule of Appellate Procedure 9.040(c), based
on case law recognizing that prohibition lies in disputes on the issue of
jurisdiction between juvenile and adult divisions of the circuit court. See, e.g.,
Alton v. Conkling, 421 So. 2d 1108, 1110 (Fla. 5th DCA 1982); Robidoux v. Coker,
383 So. 2d 719 (Fla. 4th DCA 1980); State ex rel. Register v. Safer, 368 So. 2d
620 (Fla. 1st DCA 1979).
   The legislature has given subsection 985.557(3) a name—“EFFECT OF
DIRECT FILE.” Subsection 985.557(3)(a) implements the policy “once
sentenced as an adult, always an adult.” Subsection (a) provides that once
a juvenile has “been transferred for criminal prosecution pursuant to an
information and has been found to have committed the presenting offense
or a lesser included offense,” the juvenile “shall be handled thereafter in
every respect as if an adult for any subsequent violation of state law,
unless the court imposes juvenile sanctions under s. 985.565.” (Emphasis
added). The statute does not tie its impact to the same circuit where the
juvenile was prosecuted and sentenced as an adult because adult
treatment is mandated for “any” subsequent state prosecution.

   Consistent with the treatment of a juvenile sentenced as an adult in
subsection (3)(a), subsection 985.557(3)(b) describes the treatment of a
juvenile “who is transferred for criminal prosecution as an adult” and who
has other pending cases—the child must be prosecuted as an adult for all
outstanding felony charges.

      (b) When a child is transferred for criminal prosecution as an
      adult, the court shall immediately transfer and certify to the
      adult circuit court all felony cases pertaining to the child, for
      prosecution of the child as an adult, which have not yet
      resulted in a plea of guilty or nolo contendere or in which a
      finding of guilt has not been made. If a child is acquitted of
      all charged offenses or lesser included offenses contained in
      the original case transferred to adult court, all felony cases
      that were transferred to adult court as a result of this
      paragraph shall be subject to the same penalties to which
      such cases would have been subject before being transferred
      to adult court.

§ 985.557(3)(b), Fla. Stat. (2017) (emphasis added). Once again, the
statute is not circuit-specific; transfer to “adult court” is required of “all
felony cases,” wherever their geographic location may be.

   Applying the plain language of section 985.557, the transfer of the
Broward case to adult court was authorized because of Sargeant’s pending
prosecution as an adult in St. Lucie County.

   We reject the application of State v. A.C., 714 So. 2d 617 (Fla. 4th DCA
1998), and Medina v. State, 732 So. 2d 1153 (Fla. 3d DCA 1999), because
those cases construed the 1997 version of the statute, which was



                                     -2-
substantially different. 2 The statute was amended to its current form in
1999. See Ch. 99-284, § 26, Laws of Fla.

    A.C. involved juveniles who had committed offenses and were
adjudicated delinquent before October 1, 1997, which is when the transfer
provision in the statute first went into effect. The juveniles opposed
transfer arguing that subjecting them to adult sanctions would increase
the punishment for their offenses and violate ex post facto laws. 714 So.
2d at 618. A.C. interpreted the 1997 statute and concluded that its
“objective” was to have “all pending delinquency and criminal proceedings
before the same court at the same time.” Id. A.C. held that no ex post
facto violation occurred because the only effect of the transfer provision
was “to alter which division of the circuit court has jurisdiction of those
pending dispositions.” Id. at 619.

   Similarly, Medina construed the 1997 version of the statute and
believed that the purpose of transferring postadjudicatory juvenile cases
to the adult court was to promote efficiency. 732 So. 2d at 1155 (“The
apparent intent of the statute is to promote efficiency by having all open
juvenile cases transferred to the felony division handling the direct-filed
cases.”). Medina held that “[o]nce transferred, however, post-adjudicatory
juvenile cases retain their juvenile status. The only effect is to alter which
division of the circuit court is responsible for the pending cases.” Id.

  The effect of the 1999 amendment was to clarify that only felony cases,
“which have not yet resulted in a plea of guilty or nolo contendere or in
which a finding of guilt has not been made,” would be transferred but that


2   The 1997 version of the statute provided:

         When a child is transferred for criminal prosecution as an adult,
         the court shall immediately transfer and certify to the appropriate
         court all preadjudicatory cases that pertain to that child which are
         pending in juvenile court, including, but not limited to, all cases
         involving offenses that occur or are referred between the date of
         transfer and sentencing in adult court and all outstanding juvenile
         disposition orders. The juvenile court shall make every effort to
         dispose of all predispositional cases and transfer those cases to the
         adult court prior to adult sentencing. It is the intent of the
         Legislature to require all cases occurring prior to the sentencing
         hearing in adult court to be handled by the adult court for final
         resolution with the original transfer case.

§ 985.227(3)(b), Fla. Stat. (1997).

                                         -3-
those cases lose their juvenile status. The transfer provision was amended
as follows:

           (b) When a child is transferred for criminal prosecution as
      an adult, the court shall immediately transfer and certify to
      the adult circuit appropriate court all felony preadjudicatory
      cases pertaining to the child, for prosecution of the child as
      an adult, which have not yet resulted in a plea of guilty or nolo
      contendere or in which a finding of guilt has not been made.
      If a child is acquitted of all charged offenses or lesser included
      offenses contained in the original case transferred to adult
      court, all felony cases that were transferred to adult court as
      a result of this paragraph shall be subject to the same
      penalties to which such cases would have been subject before
      being transferred to adult court that pertain to that child
      which are pending in juvenile court, including, but not limited
      to, all cases involving offenses that occur or are referred
      between the date of transfer and sentencing in adult court and
      all outstanding juvenile disposition orders. The juvenile court
      shall make every effort to dispose of all predispositional cases
      and transfer those cases to the adult court prior to adult
      sentencing. It is the intent of the Legislature to require all
      cases occurring prior to the sentencing hearing in adult court
      to be handled by the adult court for final resolution with the
      original transfer case.

Ch. 99-284, 26, Laws of Fla. (amending section 985.227(3)(b), Fla. Stat.
(1997)). 3

   The amended statute makes clear that transferred cases regain juvenile
status only if the child is acquitted in the original direct file case. The
intent of the statute as amended is not simply to promote efficiency as was
suggested in A.C. and Medina. Nelson v. State, 757 So. 2d 622, 623–24
(Fla. 3d DCA 2000) (explaining that “the [1999] amendment simply
clarified the legislative intent that when a juvenile commits an offense that
qualifies for direct filing in the criminal division or otherwise qualifies for
transfer for criminal prosecution in adult court, any felony charges for
which the child has not yet entered a plea or where findings of guilt have
not yet been made are to be transferred for prosecution as an adult.”).



3 The statute was subsequently renumbered to its present location in
985.557(3)(b), Florida Statutes (2017), but the language remains the same.

                                     -4-
    The plain language of the amended statute describes the state-wide
effect of a direct file of adult charges against a juvenile. The transfer of
felony cases, “which have not yet resulted in a plea of guilty or nolo
contendere or in which a finding of guilt has not been made,” to the adult
court “for prosecution of the child as an adult” is not limited to felony cases
pending within the same circuit. § 985.557(3)(b).

   Petition for writ of prohibition denied.

GERBER, C.J., and DAMOORGIAN, J., concur.

                             *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                      -5-